ROSS, Circuit Judge,
dissenting.
I would grant the petition to review, set aside the Secretary of Agriculture’s order and remand to the Secretary with directions to adopt the findings and recommendations of the administrative law judge. In my opinion the figures furnished to us, at the request of the court, show that the rates established by the Secretary are confiscatory, arbitrary and capricious. According to the figures provided by the Secretary, the order provides for lower rates than those in effect prior to the requested increase, rather than higher rates proposed by petitioners.